         Case 1:19-cv-07379-VEC Document 61
                                         60 Filed 04/27/20
                                                  04/24/20 Page 1 of 4
                                                                     3

                                                                       USDC SDNY
                                                                       DOCUMENT
                       UNITED STATES DISTRICT COURT                    ELECTRONICALLY FILED
                      SOUTHERN DISTRICT OF NEW YORK                    DOC #:
                                                                       DATE FILED: 4/27/2020


SAMUEL SAFERN,                                Case No.: 1:19-cv-07379-VEC
                      Plaintiff,
v.

BARCLAYS BANK DELAWARE;
CHASE BANK USA, N.A.; EQUIFAX
INFORMATION SERVICES, LLC; and
TRANS UNION, LLC,

                      Defendants.

                          STIPULATION FOR DISMISSAL

       Plaintiff Samuel Safern and Defendant Barclays Bank Delaware, by and through

undersigned counsel, hereby stipulate that this action and all claims and defenses asserted

therein be dismissed with prejudice as to Defendant Barclays Bank Delaware. By

agreement. Each party is to bear its own fees and costs.

       Respectfully submitted this 24th day of April 2020.

By:/s/Daniel C. Cohen                                By: /s/Nana Boyer
Daniel C. Cohen, NY #5481460                         Nana Boyer
COHEN & MIZRAHI, LLP                                 Reed Smith LLP (NYC)
300 Cadman Plaza West, 12th Floor                    599 Lexington Avenue
                                                     New York, NY 10022
Brooklyn, New York 11201                             T: (212)-549-0282
T: (929) 475-4175                                    F: (212)-521-5450 (fax)
F: (929) 475-4195                                    E: njaparidze@reedsmith.com
   E: dan@cml.legal                                  Attorney for Defendant,
                                                     Barclays Bank Delaware

David A. Chami, AZ #027585
(Admitted Pro Hac Vice)
Price Law Group, APC
8245 N. 85th Way
                                             1
         Case 1:19-cv-07379-VEC Document 61
                                         60 Filed 04/27/20
                                                  04/24/20 Page 2 of 4
                                                                     3



Scottsdale, AZ 85258
T: (818) 600-5515
F: (818) 600-5415
E: david@pricelawgroup.com


Attorneys for Plaintiff
Samuel Safern




                                      2
         Case 1:19-cv-07379-VEC Document 61
                                         60 Filed 04/27/20
                                                  04/24/20 Page 3 of 4
                                                                     3




                             CERTIFICATE OF SERVICE

       I hereby certify that on April 24, 2020, I electronically filed the foregoing with the

Clerk of the Court using the ECF system, which will send notice of such filing to all

attorneys of record in this matter.



       By:/s/Natalie McGuire




                                             3
       Case
        Case1:19-cv-07379-VEC
             1:19-cv-07379-VEC Document
                                Document60-1
                                         61 Filed
                                             Filed04/27/20
                                                   04/24/20 Page
                                                             Page41ofof41




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK


SAMUEL SAFERN,                               Case No.: 1:19-cv-07379-VEC
                      Plaintiff,
v.

BARCLAYS BANK DELAWARE;
CHASE BANK USA, N.A.; EQUIFAX
INFORMATION SERVICES, LLC; and
TRANS UNION, LLC,

                      Defendants.

                              ORDER FOR DISMISSAL

      Upon review of the Parties’ Stipulation for Dismissal with prejudice of Defendant

Barclays Bank Delaware and good cause appearing,

      IT IS ORDERED that the Stipulation is GRANTED.

      The above-entitled matter is hereby dismissed with prejudice as to Defendant

Barclays Bank Delaware, with the parties to bear their own costs and attorneys’ fees.

      IT IS ORDERED

      SO ORDERED.



                                      4/27/2020
      HON. VALERIE CAPRONI
      UNITED STATES DISTRICT JUDGE




                                            1
